Citation Nr: 1202220	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected PTSD.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Denver, Colorado.  Jurisdiction is currently with the RO in Denver, Colorado.

In May 2009, pursuant to the Veteran's motion, the Board vacated its January 2009 decision that denied the above issues.  Despite the receipt of additional evidence, the Board again denied the above issues in May 2009.  Subsequently, the Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court vacated the Board's May 2009 decision and remanded the matters to the Board for development consistent with the Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Veteran submitted additional evidence pertinent to his appeal subsequent to the issuance of the September 2010 Court Order.  He did not include a waiver of initial review by the RO and his representative has not indicated that he wishes to waive referral of this evidence to the agency of original jurisdiction for initial review.  Therefore, because this new evidence is pertinent to the claim on appeal, the evidence has not been reviewed by the RO, and he has not submitted an appropriate waiver, this evidence must be referred to the RO for consideration.  See 38 C.F.R.  § 20.1304(c).

Second, it appears that the March 2007 VA examiner did not address the February 2007 opinion from the Veteran's regular VA mental health provider, Dr. G.L.K., which indicates that the Veteran is unemployable, or the vocational rehabilitation file when addressing the severity of the Veteran's PTSD and its impact on employment.  Further, the opinion included no rationale or explanation as to why the Veteran could perform only simple duties in a "loosely supervised environment where he would have limited contact with the public, peers, and supervisors."  See March 2007 VA Examination.  Consequently, the Board finds that the VA examination is inadequate for rating purposes and that a remand is necessary so that a new examination can be scheduled.  On remand, the VA examiner should be asked to determine the current severity of the Veteran's PTSD and to indicate whether his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment since July 2005.

The Board notes that the Veteran has contended throughout the pendency of his claim that his PTSD has rendered him unemployable.  Despite his assertion of unemployability, he has worked part-time in his family's shop and participated in vocational rehabilitation.  From April 2004 until February 2010, his vocational rehabilitation consisted of taking online classes in pursuit of a teaching degree, a career requiring contact with the public.  In September 2010, he changed his major to Applied Psychology and indicated his intent to become a social and human services officer, a job requiring contact with the public.  Thus, the VA examiner is asked to reconcile the Veteran's employment intentions during the pendency of the appeal with his actual functional abilities, to include detailed opinions as to occupations that the Veteran could, if any, obtain and maintain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Following the receipt of any additional records, arrange for the Veteran to undergo examination by a psychiatrist for the purpose of determining the nature and severity of the service-connected PTSD as manifested during the appeal period.  All special tests and studies should be conducted as indicated, and all objective findings should be noted in detail.  The claims file, including the vocational rehabilitation file, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

To the extent possible, the examiner is requested to provide a complete, multi-axis diagnosis, with assignment of Global Assessment of Functioning (GAF) scores representing the time period from July 2005 to the present.  In so doing, the examiner is invited to discuss the conflicting assessments by the VA primary treating physician, Dr. G.L.K., indicating severe symptoms, with the VA clinical assessments for moderate PTSD, shown by GAF scores ranging from 55 to 60, the conflicting presentations by the Veteran himself in reporting the need for social isolation while pursuing a vocational goal requiring public contact, and the determination by the 2007 VA examiner that the Veteran required a vocation involving isolation from public contact.

If the examiner believes that the PTSD disability has changed over time, he/she should state that fact and enter separate GAFs, if possible.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected PTSD along with his service-connected physical disabilities, have rendered him unable to obtain or maintain substantially gainful employment since July 2005.

A detailed rationale should be provided for all opinions.

3.  Complete any additional development deemed necessary.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


